NUMBER 13-14-00703-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                             IN RE ADOLFO DE LA GARZA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Per Curiam Memorandum Opinion1

           Relator, Adolfo De La Garza, filed a petition for writ of mandamus seeking to

 quash a pre-suit deposition sought by the real parties in interest, Hugo Lizcano and Lidia

 Lizcano. See TEX. R. CIV. P. 202. This Court granted relator’s motion for emergency

 relief, ordered a stay of the underlying proceedings, and requested that the real parties

 in interest file a response to the petition for writ of mandamus.                      This Court


       1  See TEX. R. APP. P. 52.8(d) (AWhen denying relief, the court may hand down an opinion but is
not required to do so.@); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
subsequently granted the parties’ “Joint Motion to Abate Mandamus Proceeding” to

allow the real parties in interest to file a motion with the trial court to dismiss the

underlying case. Relator has now filed a “Status Report and Unopposed Motion to

Dismiss.” According to this pleading, relator seeks to dismiss this original proceeding

on grounds that the trial court has dismissed the underlying trial court matters and

relator no longer desires to prosecute this petition for writ of mandamus.

       The Court, having examined and fully considered the unopposed motion to

dismiss, is of the opinion that it should be granted. Accordingly, we REINSTATE this

original proceeding. We LIFT the stay previously imposed in this case. We GRANT

the motion to dismiss this original proceeding. See In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings.”);

State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a

controversy to be justiciable, there must be a real controversy between the parties that

will be actually resolved by the judicial relief sought).    We DISMISS this original

proceeding as moot. The parties to this original proceeding will each bear their own

costs. All pending motions are DISMISSED as moot.


                                                             PER CURIAM

Delivered and filed the 28th
day of January, 2015.




                                           2